79 F.3d 1136
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Gerald CONNELL, Plaintiff, Appellant,v.UNITED STATES of America, Defendant, Appellee.
No. 95-2085.
United States Court of Appeals,First Circuit.
March 22, 1996.

Arthur W. Tifford on brief for appellant.
Sheldon Whitehouse, United States Attorney, and Craig N. Moore, Assistant United States Attorney, on brief for appellee.
Before TORRUELLA, Chief Judge, STAHL and LYNCH, Circuit Judges.
PER CURIAM.


1
Defendant-appellant Gerald Connell appeals the summary dismissal of his motion pursuant to 28 U.S.C. § 2255 on the sole ground that his guilty plea is invalid.   We affirm for the reasons contained in section II C(1)(c) of the Magistrate Judge's Report and Recommendation dated May 31, 1995.   See Loc.  R. 27.1.